DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2014-146630 A) in view of Nishigaki (JP 10-62408 A).
Regarding claim 1, Saito teaches:
A method of determining a state of an iron tip in a soldering device, the soldering device comprising: 
an iron tip [iron (1); figures 1 and 5-7] that includes a solder hole [center opening] into which a solder piece [solder piece (5a); figure 6a] is supplied and that heats and melts the solder piece in the solder hole [heater (9) melts the piece; 0025 and figure 6b]; 
a gas supply source that supplies a gas [since assist gas (4), nitrogen or argon, is passed through the center opening of the iron there is inherently a supply; 0016]; and 
wherein a total flow rate of the gas flowing through the gas supply portion is constant [Note that flow rate is inversely proportional to pressure and a change in would result in a change in the other. Thus, both are intrinsically keep constant in order to be able to detect when a desired change occurs.  Gas (4) is constantly flown from the inflow means; 0016, 0026, 0028], 
the measured physical quantity is compared with a previously provided reference value or table to determine the state of the iron tip [valve (8) is opened when the pressure changes a predetermined amount; 0026, 0028].
Saito does not teach:
a gas supply portion that makes the gas supply source communicate with the solder hole and that supplies the gas from the gas supply source into the solder hole, 
a physical quantity of the gas flowing within the gas supply portion is measured. 
Nishigaki teaches a method to detect a solder defect wherein pneumatic machine (80) supplies air to outlet (50) via air tubes (52), air regulator (70), and pressure sensor (60) and wherein a defect is detected when the pressure is not at a predetermined value; pages 2-3 and figure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Nishigaki concept of the air tubes, pressure sensor, and pressure regulator into Saito in order to be able to provide air from the supply to the iron and to be able to detect solder defects. 
Regarding claim 2, Saito does not teach:
wherein the table includes at least one of a reference physical quantity or a table indicating a chronological change in the reference physical quantity.
Note that the option of using a table was not chosen in claim 1 so this claim is not further limiting.  
Regarding claim 4, Saito teaches:
when the measured physical quantity is at a predetermined value, it is determined that at least one of contact with an object on which soldering is performed with the iron tip, input of the solder piece into the solder hole, or the melting of the solder piece in the solder hole is performed [when the solder melts and fills the through hole in figure 6b the change is pressure is detected and results in the opening of valve (8); 0026, 0028].
Additionally, the incorporation of the Nishigaki meets this limitation because it allows one to detect when the solder has a defect.
Regarding claim 8, Saito teaches:
 in the solder hole, a melting region is provided in which the solder piece is molten [see figures 6a-b], and in the iron tip, a gas release portion [hole covered by valve (8)] which makes the solder hole communicate with an outside is provided on a downstream side with respect to the melting region of the solder hole.
Regarding claim 17, Saito teaches:
wherein the supply pressure of the gas flowing through the gas supply portion is constant [note this is addressed above in the rejection of claim 1 and in 0016, 0026, 0028].

Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive.
The applicant argues that since claim 9 was not rejected and the limitations of this claim have been placed into claim 1 then claim 1 is allowable.  The examiner notes that claim 9 should have been rejected in the previous office action as noted above since it is not allowable.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KILEY S STONER/Primary Examiner, Art Unit 1735